          Case 2:18-cv-01011-DSC Document 46-2 Filed 05/01/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WESTERN STAR HOSPITAL AUTHORITY                      :
INC., t/d/b/a METRO HEALTH EMS                       :       CIVIL ACTION
                         Plaintiff                   :
               vs.                                   :
                                                     :
UNITED STATES DEPARTMENT OF                          :
VETERAN AFFAIRS                                      :
                    Defendant                        :       NO. 18-1011


                            AFFIDAVIT OF B. LAMONT DOYLE

          1.    I am an adult individual of African American descent.

          2.    I am Chief Operating Officer of Western Star Hospital Authority, Inc., t/d/b/a/

Metro Health, EMS (“Plaintiff” or “Metro Health”).

          3.    Plaintiff is an emergency transportation company that provides basic life support

and advanced life support ambulatory services to the greater Pittsburg area.

          4.    Defendant United States Department of Veterans Affairs (the “Department of

VA”) is a federal cabinet-level agency that provides healthcare and related services to military

veterans at VA medical centers and other outpatient medical treatment centers.

          5.    Among the medical centers utilized by the Department of VA is University of

Pittsburgh Medical Center (“UPMC”).

          6.    Based on information and belief, UPMC is a health care provider and insurer

based in Pittsburgh, PA.

          7.    Based on information and belief, UPMC operates more than thirty (30) academic,

community, and specialty hospitals across Pennsylvania.




{01586766;v1}
          Case 2:18-cv-01011-DSC Document 46-2 Filed 05/01/19 Page 2 of 6



          8.    Based on information and belief, UPMC runs a program known as “Medcall”

a/k/a “PARC” (“PARC”).

          9.    Based on information and belief, PARC is an ambulance brokerage service for all

UPMC-run facilities.

          10.   Based on information and belief, PARC receives incoming calls from patients in

need of emergency transportation services, and assigns the call to one of several EMT companies

with which it partners.

          11.   Based on information and belief, UPMC, through PARC, receives a brokerage fee

for every call they assign to an EMT provider.

          12.   Based on information and belief, Medevac Ambulance Company (“MAC”) is an

ambulance company hired by UPMC to perform services as staff/paramedics, at the VA hospitals

in Pittsburgh, PA and the surrounding areas.

          13.   Based on information and belief, in that regard, MAC serves as the staffing agent

for the Department of VA at the VA hospitals in Pittsburgh, PA and the surrounding areas.

          14.   Based on information and belief, the Bureau of Emergency Medical Services of

the PA Department of Health is responsible for the statewide development and coordination of a

comprehensive system to prevent and reduce premature death and disability.

          15.   Based on information and belief, under Pennsylvania law, the Bureau of

Emergency Medical Services has the responsibility for licensing all emergency medical service

agencies and all prehospital care providers in the Commonwealth.

          16.   Based on information and belief, the Emergency Medical Services Division of the

PA Department of Health is known as Emergency Medical Services West (“EMSW”).




{01586766;v1}
          Case 2:18-cv-01011-DSC Document 46-2 Filed 05/01/19 Page 3 of 6



          17.   Based on information and belief, the PA Department of Health appointed EMSW

as the regional emergency medical services (“EMS”) council for the greater Pittsburgh area,

pursuant to 35 Pa.C.S. § 8109 and 28 Pa. Code § 1021.101.

          18.   Based on information and belief, as the regional EMS council, EMSW’s duties

include, but are not limited to “carry[ing] out, to the extent feasible, the Statewide and regional

EMS system plans” and ensuring that EMS providers met the “licensure, certification,

registration and continuing education requirements established under the act.”

          19.   Based on information and belief, EMSW is governed by its Board of Directors.

          20.   Based on information and belief, at or around the time of the incidents at issue,

the Board of Directors of EMSW consisted, in part, of individuals who were employed by

UPMC and/or MAC.

         21.    In December 2016, the Department of VA awarded a contract to Metro-Health

to provide ambulance services to Veterans Hospitals in Pittsburgh, PA (the

“Contract”).

         22.    Before the Department of VA awarded the Contract to Plaintiff, Plaintiff

experienced unreasonable and unnecessary delays in the bidding process.

         23.    Based on information and belief, the aforementioned unreasonable and

unnecessary delays were occasioned by officials, employees and/or representatives of EMSW.

         24.    Specifically, based on information and belief, the unreasonable and unnecessary

delays were occasioned by officials, employees and/or representatives of EMSW because of their

racial bias against Metro-Health.




{01586766;v1}
          Case 2:18-cv-01011-DSC Document 46-2 Filed 05/01/19 Page 4 of 6



          25.   After Metro-Health secured the Contract, it experienced unreasonable,

unnecessary and unprecedented delays in the licensure and/or inspection of its vehicles and/or

equipment.

          26.   Based on information and belief, the unreasonable, unnecessary and

unprecedented delays experienced by Metro-Health were occasioned by officials, employees

and/or representatives of EMSW and/or the Department of the VA.

          27.   Employees and/or representatives of EMSW also imposed unreasonable,

unwarranted and/or unprecedented requirements on Metro-Health for the licensure and/or

inspection of vehicles and/or equipment.

          28.   Based on information and belief, the aforementioned unreasonable, unwarranted

and/or unprecedented delays stemmed from the racial bias against Metro-Health of officials,

employees and/or representatives of EMSW, UPMC and/or the Department of VA.

          29.   Once the Contract was awarded, the defendant Department of VA scheduled an

initial meeting with Plaintiff Metro-Health, presumably to discuss Metro-Health’s duties and

responsibilities under the Contract.

          30.   Unbeknownst to Metro-Health, the defendant Department of VA invited and/or

permitted representatives of UPMC/PARC to attend the meeting.

          31.   The Department of VA’s invitation and/or permission allowing UPMC/PARC to

attend this meeting constituted a conflict of interest against Metro-Health.

          32.   The Department of VA’s invitation and/or permission allowing UPMC/PARC to

attend this meeting gave UPMC the opportunity to interfere with and/or attempt to interfere with

the Department of VA’s administration of the Contract, against the interests of Plaintiff Metro-

Health.




{01586766;v1}
          Case 2:18-cv-01011-DSC Document 46-2 Filed 05/01/19 Page 5 of 6



         33.    Based on information and belief, the Department of VA’s invitation and/or

permission allowing UPMC/PARC to attend this meeting gave UPMC the opportunity to

interfere with and/or attempt to interfere with the Department of VA’s administration of the

Contract, against the interests of Plaintiff Metro-Health stemmed from the racial bias against

Metro-Health of officials, employees and/or representatives of UPMC and/or the Department of

VA.

         34.    Based on information and belief, after Plaintiff Metro-Health began performing

under the Contract, officials, employees and/or representatives of MAC, apparently in their

capacity as the staffing agent for the Department of VA, sent multiple email messages to UPMC

and/or MAC employees directing them to impose unpreceded and heighted checks and/or

requirements on Metro-Health, when Metro-Health presented to transport patients.

         35.    Based on information and belief, in addition, officials, employees and/or

representatives of MAC, in their capacity as the staffing agent for the Department of VA,

instructed their employees to (a) delay calling Plaintiff Metro-Health for transportation services,

(b) alter Metro-Health’s logged response times and (c) upgrade the call levels, in order to ensure

that Plaintiff Metro-Health did not respond to calls timely and/or did not present at the VA

hospital with the proper equipment.

         36.    Based on information and belief, officials, employees and/or representatives of

MAC, in their capacity as the staffing agent for the Department of VA, employed other tactics

designed to assure that Metro-Health did not receive calls timely and/or would fail to respond to

calls in a timely fashion.

         37.    Based on information and belief, further, officials, employees and/or

representatives of MAC, in their capacity as the staffing agent for the Department of VA,




{01586766;v1}
Case 2:18-cv-01011-DSC Document 46-2 Filed 05/01/19 Page 6 of 6
